Name: Commission Regulation (EEC) No 1681/87 of 16 June 1987 amending for the sixteenth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  processed agricultural produce
 Date Published: nan

 17. 6. 87 Official Journal of the European Communities No L 157/11 COMMISSION REGULATION (EEC) No 1681/87 of 16 June 1987 amending for the sixteenth time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, the holding to which the transferred holding is to be added ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 5c (7) thereof, Whereas Article 7 of Council Regulation (EEC) No 857/84 (3), as last amended by Regulation (EEC) No 774/87 (4), lays down in particular the conditions under which reference quantities may be transferred on the lease, sale or transfer by inheritance of a holding ; Article 1 Article 5 of Regulation (EEC) No 1371 /84 is hereby amended as follows : 1 . In the first paragraph :  the following sentence is added to point 2 : The part of the reference quantity corresponding to that area may be added entirely to the reserve.'  point 3 is replaced by the following : '3 . The provisions of points 1 and 2 and of the fourth subparagraph shall be applicable under the various national rules, in other cases of transfer which have comparable legal effects as far as producers are concerned.' 2 . The third paragraph is replaced by the following : 'In the event of the application of the first subpara ­ graph of Article 7 (3) of Regulation (EEC) No 857/84 and within the limit laid down therein, the Member States may vary that part of the reference quantity added to the reserve, in accordance with the criteria on the size of the holdings concerned.' 3 . The following fourth paragraph is added : The reference quantity corresponding to a holding or to one or more parts of a holding which the purchaser, lessee or heir does not intend using for milk produc ­ tion may be added to the reserve .' Whereas, as provided for in Article 5 of Commission Regulation (EEC) No 1 371 /84 (5), as last amended by Regulation (EEC) No 121 1 /87 (*), which lays down the detailed rules for the application of the abovementioned provision, where a holding is broken up at the time of a transfer, the Member States may disregard transferrred parts the area of which used for milk production is less than a minimum size to be determined ; whereas it should be stipulated that that part of the reference quan ­ tity corresponding to that minimum area may be added to the reserve ; whereas the same solution should be used for quantities relating to one or more parts of a transferred holding if the corresponding areas are not to be used after the transfer for milk production ; Whereas the third paragraph of Article 5 stipulates that the Member States may vary that part of the quantities which are added to the reserve upon transfers ; whereas, for reasons of clarity, it should be made clear that the criteria to be laid down for varying the quantities may relate to the size of the holding transferred and the size of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968, p. 13 . I2) OJ No L 78, 20 . 3 . 1987, p. 1 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 78, 20 . 3 . 1987, p. 3 . 0 OJ No L 132, 18 . 5. 1984, p. 11 . (0 OJ No L 115, 1 . 5 . 1987, p. 30 . No L 157/ 12 Official Journal of the European Communities 17. 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1987. For the Commission Frans ANDRIESSEN Vice-President